t c summary opinion united_states tax_court frank harrell petitioner v commissioner of internal revenue respondent docket no 19193-05s filed date frank harrell pro_se carrie l kleinjan for respondent ruwe judge this case was heard pursuant to section in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure in and dollar_figure in the only issue for decision is whether petitioner is entitled to itemized_deductions for charitable_contributions of dollar_figure for and dollar_figure for some facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference when the petition was filed petitioner resided in wilmington delaware respondent received petitioner’s electronically filed federal_income_tax returns for and on date and date respectively petitioner’s returns were prepared by chester muhammad petitioner claimed itemized_deductions for charitable_contributions of dollar_figure and dollar_figure for and respectively during the examination of petitioner’s returns petitioner submitted computer-generated lists which show weekly cash charitable_contributions to faith tabernacle church the church of dollar_figure per week for totaling dollar_figure and dollar_figure per week for except for one week which shows dollar_figure totaling dollar_figure petitioner subsequently submitted revised lists which show the amount of weekly contributions made to faith tabernacle baptist church2 for and the revised list for shows weekly contributions broken down as tithes-dollar_figure pastor’s offering-dollar_figure and utilities fund-dollar_figure the revised list for shows weekly contributions broken down as tithes-dollar_figure and pastor’s offering-dollar_figure except that for one week it shows tithes- dollar_figure pastor’s offering-dollar_figure and utilities fund-dollar_figure respondent determined that neither list is a reliable written record sufficient to substantiate petitioner’s claimed charitable_contributions petitioner’s original and revised lists were neither dated nor signed by a representative of the church petitioner’s lists were written with the help of his tax preparer chester muhammad with information provided by petitioner petitioner had a checking account in and but made no contributions by check discussion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual issues may shift to the commissioner where the taxpayer petitioner clarified at trial that although he listed the church as faith tabernacle baptist church on his revised statement the correct name was faith tabernacle church introduces credible_evidence and complies with substantiation requirements maintains records and cooperates fully with reasonable requests for witnesses documents and other information petitioner has not met the requirements of sec_7491 because he has not met the substantiation requirements or introduced credible_evidence regarding the deductions at issue deductions are strictly a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the claimed deduction rule a 503_us_79 292_us_435 sec_170 allows as a deduction any charitable_contribution the payment of which is made within the taxable_year deductions for charitable_contributions are allowable only if verified under regulations prescribed by the secretary sec_170 in general the regulations require a taxpayer to maintain for each contribution one of the following a canceled check a receipt from the donee or in the absence of a check or receipt other reliable written records sec_1_170a-13 income_tax regs sec_1_170a-13 income_tax regs provides special rules to determine the reliability of records on the basis of all the facts and circumstances of the particular case and further a receipt is required to contain the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs provides factors to consider in making this determination including whether the writing that evidences the contribution was written contemporaneously and whether the taxpayer keeps regular records of the contributions petitioner testified that because he had made all of his charitable_contributions in cash he had no canceled checks petitioner failed to provide any receipts from the church the only records petitioner provided were the lists which he created with the help of his tax preparer showing weekly payments to the church these lists were not prepared contemporaneously with the alleged contributions we find that petitioner failed to provide reliable evidence of his purported contributions and failed to meet his burden_of_proof we hold that respondent’s determinations disallowing petitioner’s claimed charitable_contribution deductions are sustained to reflect the foregoing decision will be entered for respondent
